     Case 3:18-cv-01214-JLS-WVG Document 22 Filed 01/25/21 PageID.350 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    JOSE GARCIA, an individual, on behalf              Case No.: 18-CV-1214 JLS (WVG)
      of himself and others similarly situated,
12
                                        Plaintiff,       ORDER GRANTING JOINT
13                                                       MOTION TO DISMISS WITH
      v.                                                 PREJUDICE
14
      TRADEMARK CONSTRUCTION CO.,
15                                                       (ECF No. 20)
      INC., an Arizona corporation;
16    TRADEMARK CONSTRUCTION CO.,
      INC., which will do business in California
17
      as J.M.W. TRUSS & COMPONENTS, an
18    Arizona corporation; and DOES 1 through
      50 inclusive,
19
                                    Defendants.
20
21
22         Presently before the Court is the Parties’ Joint Motion to Dismiss with Prejudice
23   (ECF No. 20). Good cause appearing, the Court GRANTS the Joint Motion. As stipulated
24   by the Parties, the Court DISMISSES WITH PREJUDICE the action as to Plaintiff, with
25   ///
26   ///
27   ///
28   ///

                                                     1
                                                                             18-CV-1214 JLS (WVG)
     Case 3:18-cv-01214-JLS-WVG Document 22 Filed 01/25/21 PageID.351 Page 2 of 2



 1   each Party to bear its own costs and attorney’s fees. The Clerk of Court will close the file.
 2         IT IS SO ORDERED.
 3   Dated: January 25, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                               18-CV-1214 JLS (WVG)
